 Case: 4:18-cv-01701-AGF Doc. #: 46 Filed: 07/21/21 Page: 1 of 1 PageID #: 230




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

PAMELA BUTLER,                                )
                                              )
         Plaintiffs,                          )
                                              )
                          vs.                 )      Case No. 4:18-cv-01701-AGF
                                              )
MALLINCKRODT LLC, et al.,                     )      Lead Case
                                              )
         Defendants.                          )


                                ORDER APPOINTING MEDIATOR

       IT IS HEREBY ORDERED that the Court appoints Randi Ellis as Mediator for the

purpose of settlement in these consolidated cases. The parties are ordered to meet and confer

with each other to discuss settlement, in good faith, as well as to confer with the Mediator.

Meetings with the Mediator shall be at the discretion of the Mediator, except that each month

each party must meet jointly with the Mediator and individually as directed by the Mediator at

least once. Additional meetings may then be directed at the discretion of the Mediator, either in

person or via video conference, telephone, or other means.

       The Mediator shall have the power and authority to engage in ex parte communications

with all parties, counsel, and the Court. As needed, the Mediator shall report to the Court

concerning any and all progress.

       The parties shall equally share in the expense of the Mediator by Plaintiffs paying 50% of

her fees and costs and Defendants paying 50% of her fees and costs.


                                                  _______________________________
                                                  AUDREY G. FLEISSIG
                                                  UNITED STATES DISTRICT JUDGE
Dated this 21st day of July, 2021
